ORDER
PER CURIAM.
Movant appeals denial of his Rule 24.035 motion for post-conviction relief without an evidentiary hearing. On February 10, 1989, the court sentenced movant to four years on his pleas of guilty to possession of stolen property, § 570.080 and passing bad checks over $150, § 570.120 RSMo 1986, the sentences to run consecutively. He was delivered to the department of corrections in February, 1989. On September 11, 1989, movant filed a pro se motion. The motion was untimely because it was filed more than ninety days after movant was delivered to the department of corrections. Rule 24.035(b). Movant’s motion is time barred by the provisions of the rule. See Day v. State, 770 S.W.2d 692, 695 (Mo. banc 1989), cert. denied, — U.S. - , 110 S.Ct. 186, 107 L.Ed.2d 141 (1989).
We affirm.